Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Claim Interpretation
a) The “Claims Interpretation” section on pp. 65-66 of the specification as filed is noted.  While Applicant may be their own lexicographer, and every effort will be made to interpret the claims in accord with that section, any statements in that section that may be contrary to the applicable statutes as interpreted by the appropriate federal courts are considered ineffective.
b) Claims 1-9 are directed to an “optical system”, i.e. an apparatus, but recite a significant number of limitations directed to methods of making that apparatus in product-by-process format.  It is well-settled that a product-by-process claim defines a product.  Prior art disclosures of products equivalent to those claimed and made by any process may be considered prior art to the claimed invention, absent evidence that the process steps result in a materially different product from those prior art disclosures.

			Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) It is unclear what the distinction (if any) would be between “(3) wire drawing” and “(9) wire-drawing” in these claims.
b) The scope of the term “conventional” extrusion in these claims is unclear, i.e. it is uncertain what specific forms of extrusion Applicant intends to include or exclude by use of the word “conventional”.
c) These claims recite various methods of how deforming is achieved in the claimed invention.  However, “(14) tempering” is a method of heat treating metal and not a method of deforming, and thus does not appear to be appropriate in these claims.

		  Prior Art and Allowable Subject Matter
Various prior art of interest is cited on the attached PTO-892 form.  The closest prior art appears to be that of Hashimoto et al. (US 2005/0099703).  Hashimoto discloses an optical lens whose circumferential wall joins a metal holder via a joining material.  The metal holder may be a material in accord with the final three clauses of instant claims 1 or 10; see embodiments 5 and 6 in Fig. 7 of Hashimoto.  In addition, the materials of the lens, joining material and metal holder are selected such that they have certain thermal expansion coefficients, as well as specific differences between the thermal expansion coefficients of those materials; see Hashimoto para. [0017].
However, nothing in Hashimoto, whether taken alone or in view of any of the other prior art of record, discloses or suggests a system that includes two lens retaining tubes with different thermal expansion coefficients, aligned along a common optical axis and configured to align an optical lens source and optical detector target along that axis, with one of the lens retaining tubes constructed of a material as set forth in the last three clauses of instant claim 1.  Further, nothing in Hashimoto, whether taken alone or in combination with any of the other prior art of record, discloses or suggests constructing a metallic material as defined in the last three clauses of claim 10 by deforming that material by applying tension to that material such that a first phase in that material and having a certain coefficient of thermal expansion in a first direction is converted to a second phase and has a second coefficient of thermal expansion in a second direction, constructing a lens retaining tube from that material, configuring that tube and a second tube in series to separate an optical lens source and an optical detector target, configuring the two tubes, lens source and target along a common optical axis, and such that the tubes separate the source and target along that axis and define a predetermined focal distance between two reference planes as specified in that claim.  Therefore:
Claims 1, 3-10 and 12-18 are allowable over the prior art of record, and Claims 2 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 12, 2022